DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the application filed on 2/12/2021 with a priority date of 3/28/2018.
Claims 1-20 are currently pending and have been examined.
Claims 1-20 remain rejected under 35 USC 101.
Claims 1-20 are not rejected under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: Claims 1-5 are directed to a method, claim 6-13 are a CRM and claims 14- 20 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims are rejected under 35 U.S.C. §101 because the claims 
Step 2A: 
Prong 1: The claims includes identifying a digital content campaign comprising a parent parameter and child parameter data. A first model is generated offline based on the parent parameter and a parent level performance metric is generated, and a second model is generated offline based on the child parameter and a child level performance metric is generated. The term offline just means the model is generated at a time before a request is received. Then in response to the request a second updated model is generated based on the child parameter and the second model, and a first updated model is generated based on updated parent-level data associated with the parent parameter and the first model. The updated second model is used to determine an updated child-level performance metric and the updated first model is used to determine an updated parent-level performance metric. Finally, the updated child-level performance metric and the updated parent-level performance metric are used to determine a performance metric corresponding to the child parameter. Additional independent and dependent claims further limit the concept to keywords and specific types of data, as well as how the data is organized. These concepts falls under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Examiner respectfully asserts that under the broadest reasonable interpretation the independent claims swallow the entire concept of generating (i.e. training and retraining) two models to arrive at values then combining those values to arrive at a refined result, and at best the dependent claim merely provide further details about the use of this concept in the context of revenue-per-click for shirt and revenue-per-click for cloths. In response to a request, the models are updated with performance data collected or identified since the time that the system last stored performance data, and updated revenue-per-click for shirt and revenue-per-click for cloths are determined. The updated revenue-per-click for shirt and the updated revenue-per-click for cloths and are used to determine a revenue-per-click for shirt. 
Prong 2: This judicial exception is not integrated into a practical application because Claim 1-5 merely recites utilizing models without even claiming a computer to execute the models, and Claim 6-20 merely recites executed by a processor. The processors are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
The claims also recited the additional elements that content is digital and there is a remote server corresponding to a client device. However, these additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually because the order combination merely provides a series of 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application the additional element of a processor amounts no more than adding the words “apply it” and the other additional elements are no more than general linking the abstract concepts to an environment, which is far from particular.
The computing devices are merely tools used to implement the step of the abstract ideas and the additional elements are being used for their intended purposes. These computing devices are recited at a high level of generality and the broadest reasonable interpretation comprise only a microprocessor, memory and transmitter to simply perform the generic computer functions of processing and transmitting data, outputting the results. At best, the claims offer are a combination of software and/or hardware that just performs the computer function of receiving, and processing data. Therefore, generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The claimed elements do not limit the abstract idea to a particular technological environment or offer an improvement to a technical field, and the resulting scope includes any environment where models are used to generate bids for digital content.
 TLI Communications provides an example of a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording, administration and archiving of digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner. 823 F.3d at 612, 118 USPQ2d at 1747. The court then turned to the additional elements of 
Similarly, these claims receive bid request and in response provide bids by invoking computer systems as tools being used in an ordinary capacity to execute the abstract idea. Thus, these additional elements do not add significantly more to the abstract idea because they were simply applying the abstract idea on a computer system without sufficient recitation of details of how to carry out the abstract idea. The claims merely offer conventional computer systems to organizing Human Activity.
Although the modeling and hierarchy in combination with the performance metrics and bids in the dependent claims may add a slight degree of particularity to the claims, the underlying concept embodied by the limitations merely encompasses the abstract idea itself of organizing, displaying, and manipulating data for the business process of bidding. In short, the claims simply do something on the technology, which does not require doing something to technology and implementing this abstract concept using generic computerized software elements cannot transform the abstract idea in to patent eligible subject matter because these steps merely recite the abstract idea using a computer instead of using another less automatic means. 
Just as Diamond v. Diehr, 450 U.S. 175, 101 S.Ct. 1048, 67 L.Ed.2d 155 (1981) could not save the claims in Alice, which were directed to "implement[ing] the abstract idea of on a generic computer. See, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015). 
Further, the claims do not limit the parent and child to a particular relationship or type of models that offer any improvement to technology so all that the claims offer is generating two models before a request and updating two models after, which is not technical and does not offer a technical improvement. Instead, it is a natural part of any process that includes attributes where models are trained before they are needed and models are retrained as new data is collected or identified. 
Examiner does not see how generating (i.e. training and retraining) models is eligible subject matter. Examiner provides the following references to illustrate the point that modeling data offline or online are well known choices. 
Cetin et al US 2012/0022952: “For example, a predictive model training module 116, a predictive model combiner module 117 can operate partly in an offline (or batch) mode, and partly in an online (or interactive) mode.” [0020].
You et al US 2012/0143672: “One embodiment of the new solution includes two phases in both offline and online: Phase 1 is ad pre-selection. In this stage, a first model is trained offline on historical view/click data to predict the click for an ad without using the interaction features between ads. In online serving, all the ad candidates are evaluated by the first model and a rough eCPM for each ad can be obtained. Correspondingly, the top N candidates are selected to be displayed in the north section. Phase 2 is list ranking phase. We train a second model offline 
When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The claims are not patent eligible.


Reasons for Overcoming the Art of Record

The art of record did not disclose a reasonable combination of references that were identifying a parent parameter and child parameter data, generating a first model offline based on the parent parameter and generating a parent level performance metric, and generating a second model offline based on the child parameter and generating a child level performance metric. Then in response to the request generating a second updated model based on the updated child-level data corresponding to the child parameter and the second model, and generating a first updated model based on updated parent-level data associated with the parent parameter and the first model were the updated second model is utilized to determine an updated child-level performance metric and the updated first model is utilized to determine an updated parent-level performance metric. The updated child-level performance metric and the updated parent-level performance metric are utilized to determine a performance metric corresponding to the child parameter. 
The art of record discloses offline and online training and retraining of models as new data become available. The art record also discloses hierarchal arrangements of keywords being used to estimate performance metrics in the content of generating bids. The art of record did not disclose an obvious combination of all the claimed steps. Even assuming the five metrics are all for the same thing, such as revenue-per-click and each metric just differs in value, the claims still 
Further, the art of record describes training models offline for a keyword based at least in part on a class of related keyword then periodically or continuously retraining the model as new data is received then in response to an impression opportunity using the updated model to arrive at a performance metric corresponding to the keyword. Simply put, the art of record discloses a model, an updated model and determining a performance metric for a keyword, without explicitly describing 6 generating steps and 3 utilizing step related to 4 models and 5 separate determinations of a metric where updating is in response to a request corresponding to an impression opportunity. In view of the art of record, it is not obvious to perform all the claimed steps.
In view of the specification and dependent claims the focus of Examiner’s search as on a parent keyword that encompasses a child keyword where two separate models are trained offline, and a performance metric for the child keyword and a performance metric for the parent keyword are determined offline then in response to a request for an advertisement the models are updated, and an updated performance metric is determined for the child keyword and an updated performance metric is determined for the parent keyword, which are then combined to determine a performance metric corresponding to child keyword.

Art of Record
Zhou (U.S. 2017/0046347; Hereafter: Zhou): In Zhou the request is a search request and the content returned are search results, which are considered a form of 
Snyder et al. (U.S. 8,719,082; Hereafter: Snyder): Snyder discloses using models to determine bid values for keywords and a hierarchal arrangement of keywords and advertising attributes. Further, Snyder discloses determining a base bid and adjusting the base bid in real-time, which at the least suggest the concept of performing some calculation prior to the bid request and other calculation after the request, but Snyder is not being relied upon to teach this concept. See Non-Final Office Action dated 11/2/2020.
Lobo et al. (U.S. 2010/0094673; Hereafter: Lobo): Lobo discloses scalable RPC per Keyword scores that produced using  RPC Predictive Models, and offline and real-time optimization. The offline optimizer can generate rule sets for use by real-time optimizer. The Offline Optimizer is a batch job that calculates the Offline score for every active Ad Unit. An offline score may not be factored into the real-time optimization model, but the infrastructure can be designed to support real-time optimization based on both CPC (cost per click) and an offline score. Lobo also discloses the association of keywords and category can be used to build an affinity between keywords and categories and this affinity can be used to create an ad format with bidding on keyword & category level. It is apparent the Lobo discloses many of the claimed elements but simply stating that offline and 
Simmons et al. (U.S. 2011/0040635; Hereafter: Simmons): Simmons discloses a primary model and a second model being compared to determine a preference between the primary model and the second model in the context of evaluating performance information relating to each of the plurality of advertisement placements. Simmons also discloses altering a model for dynamically determining the economic valuation prior to processing a second request for a placement at least in part on analysis of an economic valuation model using real-time event data that was not available at the time of selecting the first valuation. It is apparent the Simmons discloses many of the claimed elements but Simmons does not organize the steps in the same way as the claims or describe the relationships with enough detail to reject the claims. 
Zhang et al. (U.S. 2011/0264511; Hereafter: Zhang): Zhang discloses an offline-trained machine learning-based model being utilized in advertising serving decision-making. The serving thresholds and delivery policies, for use in association with the model in serving decision-making, may be adjusted online, such as in real-time or near real-time, based on information obtained online affecting factors such as predicted click through rates and advertising inventory distribution. Zhang is one offline model being updated in real-time to determine a single value. 
You et al. (U.S. 2012/0143672; Hereafter: You): You discloses two phases in both offline and online: Phase 1 is ad pre-selection. In this stage, a first model is 
Ma et al. (U.S. 2016/0027048; Hereafter: MA): Ma discloses indexes, models or graphs that are constructed, trained or updated offline, to allow faster online computation or processing, and organizing several types of features, such as a keyword feature and a category feature. Ma creates the model offline and uses it in real-time.
Golbandi et al. (U.S. 2016/0371589; Hereafter: Golbandi): Golbandi discloses incorporating information prediction and model training in a single online serving system. The present systems and methods also conduct model training and uses the training results in real-time with respect to training sample collection.
Cetin et al. (U.S. 2012/0022952; Hereafter: Cetin): Cetin discloses predictive model training, and a predictive model combiner that operate partly in an offline (or batch) mode, and partly in an online (or interactive) mode to implement an online advertisement system using an approach for combining estimated probabilities of events using linear and log-linear model combinations.

Response to Arguments
Arguments regarding 101: 
Step 2A, Prong 1: The claimed models are modeling a performance metric to generate bid responses that  indicates a measure of user interaction with a content item when the content 
Step 2A, Prong 2: In Enfish, the court held that the claims at issue were not directed to an abstract idea within the meaning of Alice. Rather, they were directed to a specific improvement to the way computers operate, embodied in the self-referential table. Unlike Enfish, the claims at issue in this application are directed to using historical performance data to provide bids via models which clearly qualifies as an "abstract idea" for which computers are invoked merely as tools to collect data and display advertising.
Further, applicant’s asserted improvements to the models and accuracy are at best an improvement to the bid predictions, which has nothing to do with technology. Even if the speed of the response were to be assumed quicker, then this is because the computer is used to process the data before it is needed. There is no improvement to the computer because the processor is still performing the same function on the same data, with the only change being the timing of the processing.
Step 2B: Examiner respectfully asserts that training models offline and retraining models as new data becomes available is not unique or unconventional. Instead, the claims merely offers a combination of concepts that could not reasonably be rejected under 35 USC 103 because the claims employ a drafting effort that includes a first model, a second model, an updated first model, and an updated second model that are used to determine a first metric, a second metric, a first updated metric, a second updated metric and a metric corresponding to the child parameter.

At best the models described in the specification are as fundamental as regularized linear regression, decision trees and deep learning as the offline model being applied to real-time models, which merely perform simpler calculations, like historical average and weighted average. In the prior OA it was assumed a parent level model was a complex model trained offline and a child level model was a simpler model with sparse data this was trained in response to the bid request, and the metrics from these model were combined. The current claims have been around the art to generate both child and parent models offline and generate updated models in response to the request. Even so the claims do not differentiate between model types based on parameters and/or features of the data. 
Arguments regarding 102/103: Applicant’s arguments are moot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688